                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                                  CASE NO. 20-60816-CIV-DIMITROULEAS
JUNE GANPAT and RICARDO TONG
CHIN,

       Plaintiffs,
vs.

AVENTURE INVESTMENT REALTY,
INC., a Florida Corporation, ANDRE
PIGUET, an individual, and MYRON BAILEY,
an individual,

      Defendants.
___________________________________/

   ORDER APPROVING REPORT AND RECOMMENDATION OF MAGISTRATE
  JUDGE; OVERRULING OBJECTIONS; DENYING DEFENDANTS’ MOTION TO
  DISMISS AMENDED COMPLAINT FOR INSUFFICIENT SERVICE OF PROCESS


       THIS CAUSE is before the Court upon Defendants Aventure Investment Realty, Inc. and

Andre Piguet (collectively, “Defendants”)’s Motion to Dismiss for Insufficient Service of

Process and Lack of Personal Jurisdiction [DE 53] and the Magistrate Judge’s May 7, 2021

Report and Recommendation (the “Report”) [DE 67]. The Court has conducted a de novo

review of the Report, Defendants’ Objections to the Report and Recommendation [DE 68],

Plaintiffs June Gapat and Ricardo Tong Chin’s Response to Defendants’ Objections [DE 69],

and is otherwise fully advised in the premises.

       Having carefully considered Defendants’ Objections, and having reviewed the arguments

and relevant case law, the Court overrules the Objections. The Court agrees with the analysis

and conclusions set forth in Magistrate Judge Snow’s very thorough and detailed Report.


       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1. The Report [DE 67] is hereby APPROVED;
       2. Defendants’ Objections [DE 68] are OVERRULED;

       3. Defendants’ Motion to Dismiss for Insufficient Service of Process and Lack of

           Personal Jurisdiction [DE 53] is hereby DENIED as to Part I -- Defendants’ Motion

           to Dismiss for Insufficient Service of Process pursuant to Federal Rules of Civil

           Procedure 4(m) and 12(b)(5);

       4. Defendants Aventure Investment Realty, Inc. shall respond to the Complaint on or

           before July 20, 2021, or an entry of default will be entered against it;

       5. The Court will enter a separate Order as to Part II – Defendant Andre Piguet’s Motion

           to Dismiss for Lack of Personal Jurisdiction.

       DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

this 6th day of July, 2021.




Copies furnished to:

Counsel of record
